Title: From Thomas Jefferson to Albert Gallatin, 7 August 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 7. 05
                  
                  You have probably learnt through other channels that our Commissioners to Spain have terminated their mission without success in a single point. I have desired mr Madison to send you the papers, and when you shall have perused them, I will ask a communication of your general view of what is expedient for us to do. I ask the same of the other gentlemen. when I shall have recieved them it will enable me to form precise points, on which to ask their ultimate judgment. this will employ some time, but the case is serious and is entitled to time & mature consideration.
                  Tremble declines the office of Commr. in the Western district of Orleans. I have not a single person in view for it. can you furnish one? Gideon Fitz, one of Briggs’s deputy surveyors, is gone to Tombigbee to survey. no honester man lives. I know him intimately & should not fear to trust him with my whole fortune uncounted. his mathematical talents are good: and tho’ this has been his particular line, his understanding & knolege of life fits him for other lines. he will make a good Reciever at Tombigbee when you want one, and I think it probable he might accept it. if you know of no better, it might be best to appoint him at once, that, if he refuses, we may still have time to name another. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. It seems essential to our success with England, that we should not be understood as absolutely committed to war with Spain.
                  
               